Filed 8/5/21 Meier v. U.S. Bancorp CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 CAROL MEIER,
             Plaintiff and Appellant,
                                                                        A158922, A159740
 v.
 U.S. BANCORP et al.,                                                   (Contra Costa County
                                                                        Super. Ct. No. MSC18-01056)
             Defendants and Respondents.


         In December 2009, appellant Carol Meier defaulted on her mortgage,
formerly owned and serviced by respondent U.S. Bank National Association
(U.S. Bank). As supposed full payment of the amount due, Meier sent U.S.
Bank a document called a “Non-Negotiable Payment Bond” that purported to
order the United States Department of Treasury to pay $5 million to U.S.
Bank. After U.S. Bank declined to discharge Meier’s mortgage obligation,
Meier sued it and its corporate parent, respondent U.S. Bancorp. In 2019,
the mortgage was assigned to respondent Truman Trust, which Meier joined
as a defendant in the lawsuit.1
         The trial court granted summary judgment in favor of U.S. Bank, U.S.
Bancorp, and the Truman Trust, and it awarded them attorney fees. On


       The full name of the Truman Trust is the “U.S. Bank, National
         1

Association, as Legal Title Trustee for Truman 2016 SC6 Title Trust.”


                                                               1
appeal, Meier argues that the court erred in both rulings. We reject her
arguments and affirm.
                                    I.
                          FACTUAL AND PROCEDURAL
                               BACKGROUND
      In March 2006, Meier obtained a $600,000 mortgage loan from Downey
Savings and Loan Association, F.A. This was memorialized in a promissory
note, which was secured by a deed of trust recorded against Meier’s Walnut
Creek house. U.S. Bank acquired Meier’s loan after becoming the receiver for
Downey under an agreement with the Federal Deposit Insurance
Corporation. U.S. Bancorp never owned or serviced the loan.
      Meier defaulted on the loan by December 2009, and U.S. Bank last
received payment on it in November 2011. U.S. Bank initiated foreclosure
proceedings. Meier postponed the proceedings for years by deeding interests
in the property to various parties and by initiating successive bankruptcies.
      In May 2014, Meier sent U.S. Bank several bewildering documents,
including the payment bond purporting to order the United States
Department of Treasury to pay $5 million to U.S. Bank.2 The document was
initialed by Meier and two others. U.S. Bank sent Meier a written response
stating that the payment bond did not “alter or change the nature or terms of
[her] agreement . . . nor [was her] contractual obligation to repay the balance
owed on this account in full” discharged or forgiven.
      In February 2018, a new notice of default was recorded against the
property. Proceeding without an attorney, Meier filed this action in June
2018 against U.S. Bank and U.S Bancorp. The causes of action asserted were


      2 Other documents sent included a “Verified Default in Dishonor,
Certificate of Non-Response, Certificate of Estoppel,” a “First Notice of
Fault – Opportunity to Cure,” and a “Demand for Verified Proof of Claim.”


                                       2
unclear and imprecise, but Meier essentially alleged that her mortgage
obligation had been discharged by the payment bond.3 U.S. Bank removed
the case to federal court and moved for summary judgment. The district
court granted summary judgment in favor of the banks, but it severed and
remanded the state claims.
      In 2019, Meier’s loan was acquired by the Truman Trust, and Meier
joined the trust as a defendant. The Truman Trust now holds the note and
deed of trust and is the entity proceeding with the foreclosure.
      The defendants moved for summary judgment, and the trial court
granted the motion in full. The court first found that the payment bond did
not “satisfy, discharge, or otherwise affect” Meier’s mortgage or “create any
obligation upon the United States Department of Treasury or any other
entity to make any payment.” It found that Meier’s claim for violation of the
federal Administrative Procedures Act (APA) failed because the defendants
were not governmental agencies. And it found that Meier’s claims under the
California Commercial Code failed because Meier only identified one specific
provision allegedly violated—section 3601—and the provision was
inapplicable because the payment bond was neither a payment nor a
negotiable instrument. The court lastly found that Meier failed to provide
any facts or law that gave her a right to cancel her mortgage or any other
instrument.




      3 The caption of the complaint identifies two causes of action:
“1. Violation of the Administrative Procedures Act, under the California
Commercial Codes section 1207 through 3505”; and “2. Cancelation of
Instruments for Defendants’ Failure to Reconvey Plaintiff’s Deed of Trust and
Promissory Note.” (Some capitalization omitted.)


                                       3
      Meier appealed from the judgment (A158922) and the subsequent
tentative ruling awarding attorney fees (A159740).4 On U.S. Bank’s motion,
this court ordered the appeals consolidated.
                                       II.
                                  DISCUSSION
          A. The Trial Court Properly Granted Summary Judgment in Favor
          of Respondents.

               1. General Principles and the Standard of Review.
      Summary judgment may be granted when there is “no triable issue as
to any material fact.” (Code Civ. Proc., § 437c, subd. (c).) To meet the initial
burden in moving for summary judgment, a defendant must “demonstrat[e]
that one or more elements of the plaintiff’s cause of action cannot be
established or that there is a complete defense to the action.” (Lona v.
Citibank, N.A. (2011) 202 Cal.App.4th 89, 100; Code Civ. Proc., §437c,
subd. (o)(2).) “Once the defendant makes this showing, the burden shifts to
the plaintiff to show that a triable issue of material fact exists with regard to
that cause of action or defense.” (Lona, at p. 100.)
      Appellate courts review a grant of summary judgment de novo to
determine whether there are triable issues of material facts. (Wiener v.
Southcoast Childcare Centers, Inc. (2004) 32 Cal.4th 1138, 1142.) We
“ ‘liberally constru[e] the evidence in support of the party opposing summary
judgment and resolving doubts concerning the evidence in favor of that
party.’ ” (Abed v. Western Dental Services, Inc. (2018) 23 Cal.App.5th 726,
738.) For each cause of action, we ask “whether the defendant seeking



      4Meier appealed from the award of attorney fees before entry of a
written order. U.S. Bank filed a motion to dismiss based on the lack of a
written order, which this court denied.


                                        4
summary judgment has conclusively negated a necessary element of the
plaintiff’s case, or has demonstrated that under no hypothesis is there a
material issue of fact.” (Guz v. Bechtel Nat., Inc. (2000) 24 Cal.4th 317, 334.)
“If summary judgment was properly granted on any ground, we affirm
‘regardless of the trial court’s stated reasons.’ ” (Abed, supra, at p. 739.)
      “Although our review of a summary judgment is de novo, it is limited to
issues which have been adequately raised and supported in [appellant’s]
brief.” (Reyes v. Kosa (1998) 65 Cal.App.4th 451, 466, fn. 6.) Meier has the
burden to present “legal authority on each point made and factual analysis,
supported by appropriate citations to the material facts in the record;
otherwise, the argument may be deemed forfeited.” (Keyes v. Bowen (2010)
189 Cal.App.4th 647, 655 (Keyes).) “[W]e may disregard conclusory
arguments that are not supported by pertinent legal authority or fail to
disclose the reasoning by which the appellant reached the conclusions he [or
she] wants us to adopt.” (City of Santa Maria v. Adam (2012)
211 Cal.App.4th 266, 286–287 (City of Santa Maria); see Cal. Rules of Court,
rule 8.204(a)(1)(B) [“[S]upport each point by argument and, if possible, by
citation of authority”].)
             2. The Trial Court Properly Found that the Payment Bond Did
                Not Satisfy Meier’s Mortgage Obligation.
      Meier first challenges the trial court’s conclusion that the payment
bond did not “satisfy, discharge, or otherwise affect” her mortgage. We
perceive no error.
      As we have said, the trial court found that the payment bond “does not
create any obligation upon the United States Department of Treasury or any
other entity to make any payment.” This finding was supported by
uncontested evidence that the document was “not a valid bond,” and that
U.S. Bank received no “funds from anyone in connection with” it. Meier has

                                         5
wholly failed to satisfy her appellate burden of showing that evidence was
presented below that created a triable issue regarding these facts. (See
Keyes, supra, 189 Cal.App.4th at p. 655.)
      This is not the first case in which a debtor has claimed that their
mortgage obligation was satisfied by sending the lender a document with no
real value. In McElroy v. Chase Manhattan Mortgage Corp. (2005)
134 Cal.App.4th 388, a case relied upon by the trial court, the debtors
claimed that their mortgage was satisfied with a document called a “Bonded
Bill of Exchange Order,” which purportedly required the Secretary of
Treasury to honor the mortgage obligation. (Id. at p. 390.) The court found
that the document was worthless. (Id. at p. 393.) The uncontested evidence
here similarly established that the payment bond was not a valid bond and
had no value.
      Meier also contends that U.S. Bank should be deemed to have accepted
the payment bond as satisfaction of her mortgage because it did not
affirmatively reject or return it. Again, she is mistaken. To begin with, the
record shows that U.S. Bank did reject the bond in a written response dated
May 29, 2014. But even if it had not done so, “[a]s a general rule, silence or
inaction does not constitute acceptance of an offer.” (Golden Eagle Ins. Co. v.
Foremost Ins. Co. (1993) 20 Cal.App.4th 1372, 1385.) Although there are
some exceptions to this rule, none of them apply here. (See id. at p. 1386
[“Acceptance of an offer may be inferred from inaction in the face of a duty to
act [citations]; and from retention of the benefit offered.”].) Meier also argues
that the bond is valid because she complied with “procedure” in delivering it
and “conformed perfectly” with various legal notices. But she fails to explain
the specific procedure that she complied with or how adherence to the



                                        6
unspecified procedure would mean that the payment bond was valid. (See
City of Santa Maria, supra, 211 Cal.App.4th at pp. 286–287.)
      The trial court properly found that the payment bond did not satisfy
Meier’s mortgage obligation.
            3. The APA Does Not Apply.
      Meier next argues that the trial court should not have granted
summary judgment on her cause of action under the APA. Even accepting
the dubious assumption that Meier can pursue this claim on remand, the
claim is clearly frivolous, and it was properly rejected.5
      The APA provides that “[a] person suffering legal wrong because of
agency action, or adversely affected or aggrieved by agency action within the
meaning of a relevant statute, is entitled to judicial review thereof.”
(5 U.S.C. §702.) The trial court found that Meier had no right to relief under
the APA because U.S. Bank, U.S. Bancorp, and the Truman Trust are not
agencies, which are defined as “authorit[ies] of the Government of the United
States.” (5 U.S.C. § 701(b)(1).) Meier provides no authority suggesting that
this ruling was incorrect. As a result, her appellate argument based on the
APA is deemed forfeited. (See Keyes, supra, 189 Cal.App.4th at p. 655.)
      Meier’s argument that California Commercial Codes sections 1207
through 3505 were violated is similarly forfeited. (See Davies v. Sallie Mae,
Inc. (2008) 168 Cal.App.4th 1086, 1096 [“Issues not raised in an appellant’s
brief are deemed waived or abandoned”].) Although Meier argues that she is
entitled to relief under Commercial Code section 3601, we conclude that the


      5 Not only were all federal claims resolved by the federal district court,
but state courts have limited authority to consider claims arising under the
federal APA. (See, e.g., Quantification Settlement Agreement Cases (2011)
201 Cal.App.4th 758, 832.)

                                        7
trial court properly rejected the argument because the payment bond was not
valid, and by clearly stating it was “Non-Negotiable,” fell outside the
definition of a “negotiable instrument.” (Cal. U. Com. Code, §3-104, sub. (d)
[“[a] promise . . . is not [a negotiable] instrument if, at the time it is issued or
first comes into possession of a holder, it contains a conspicuous statement,
however expressed, to the effect that the promise or order is not negotiable or
is not an instrument governed by this division.”].) Meier provides no
argument or authority to suggest that this ruling was incorrect.
            4. Meier’s Claim for Cancellation of Instruments Fails.
      Finally, Meier briefly argues, again without citation to the record or
authority, that the trial court erred in granting summary judgment on her
claim for cancellation of instruments. The court found that Meier failed to
allege facts or law giving rise to a right to cancellation. (See Civ. Code,
§ 3412 [“A written instrument, in respect to which there is a reasonable
apprehension that if left outstanding it may cause serious injury to a person
whom it is void or voidable,” may be canceled].) Specifically, the court found
that since the payment bond had no value, Meier had not shown that the
mortgage instruments were “void or voidable” and would cause “serious
injury” if not canceled. Again, Meier provides no argument or authority to
suggest that this ruling was erroneous. Instead, she merely reiterates her
argument, which we have already rejected, that respondents accepted the
payment bond with their silence. We reject Meier’s conclusory and
unsupported argument based on a cancellation-of-instruments theory. (See
City of Santa Maria, supra, 211 Cal.App.4th at pp. 286–287.)




                                         8
         B. The Trial Court Did Not Abuse Its Discretion by Awarding
         Attorney Fees to Respondents.

      Meier also contends that the trial court abused its discretion by
awarding attorney fees to respondents. Once again, she fails to show error.
      “An order granting an award of attorney fees is generally reviewed for
abuse of discretion.” (Concepcion v. Amscan Holdings, Inc. (2014)
223 Cal.App.4th 1309, 1319.) Under this standard of review, trial court
rulings are abuses of discretion only upon a showing of “ ‘ “a clear case of
abuse” ’ ” and a “ ‘ “miscarriage of justice.” ’ ” (Blank v. Kirwan (1985)
39 Cal.3d 311, 331; Denham v. Super. Ct. (1970) 2 Cal.3d 557, 566.)
      Meier’s sole argument is that attorney fees would not have been
awarded absent the entry of summary judgment against her. As we affirm
the granting of summary judgment, we have no basis to set aside the fee
award.
                                       III.
                                  DISPOSITION
      In A158922, we affirm the judgment. In A159740, we affirm the award
of attorney fees. Respondents shall recover their costs on appeal.




                                        9
                                        _________________________
                                        Humes, P.J.




WE CONCUR:




_________________________
Margulies, J.




_________________________
Sanchez, J.




Meier v. U.S. Bancorp, et al A158922 & A159740



                                   10